Whalen, J.
This is a motion for summary judgment. The plaintiffs proceed on a written guaranty executed by this defendant, guaranteeing the payment of the dividend on the preferred stock of Crosse & Blackwell, Inc. The defense set forth in the affidavit in opposition is that Crosse & Blackwell, Inc., has been dissolved, and, therefore, the guaranty is no longer operative.
At the argument I was of the opinion that it will be an issue of fact as to whether or not the extinction of Crosse & Blackwell, Inc., was brought about in good faith or otherwise. I have since read the cases cited by the defendant, and these cases confirm that view, namely, Mason v. Standard, etc., Co. (85 App. Div. 520); Lorrillard v. Clyde (142 N. Y. 456); Columbus Trust Co. v. Moshier (51 Misc. 270; affd., 121 App. Div. 906; affd., 193 N. Y. 660); Stannard v. Reid & Co. (114 App. Div. 135,136). This issue as to the good faith of the defendant is a matter that cannot be determined upon affidavits, but must be disposed of after a trial.
The motion will, therefore, be denied.